Filed 1/15/19 by Clerk of Supreme Court
                     IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA


                                 2019 ND 15


Linda R. Kieson,                                         Plaintiff and Appellee

      v.

Brooks L. Kieson,                                     Defendant and Appellant


                                No. 20180157


       Appeal from the District Court of McKenzie County, Northwest Judicial
District, the Honorable Robin A. Schmidt, Judge.

      AFFIRMED.

      Per Curiam.

      Elizabeth A. Elsberry (argued) and Christopher E. Rausch (appeared),
Bismarck, ND, for plaintiff and appellee.

      Rodney E. Pagel, Bismarck, ND, for defendant and appellant.
                                  Kieson v. Kieson
                                    No. 20180157


       Per Curiam.
[¶1]   Brooks Kieson appealed from a judgment granting Linda Kieson a divorce
from him and distributing their marital property. We conclude the district court’s
property division is not clearly erroneous, the substantial disparity in the division was
adequately explained by the court based on the amount of fault attributable to Brooks
Kieson, and the court’s decision was not induced by an erroneous view of the law.
See Vitko v. Vitko, 524 N.W.2d 102, 104 (N.D. 1994) (court did not err in excluding
military disability benefits and social security benefits from equitable property
division, while considering the disability income to determine the financial
circumstances of each party); Olson v. Olson, 445 N.W.2d 1, 15 (N.D. 1989)
(VandeWalle, J., concurring) (although social security cannot be distributed or used
as an offset in division of marital property, social security benefits may be considered
as part of the entire financial condition of the party receiving the benefits). We
summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2) and (7).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       William A. Neumann, S.J.


[¶3] The Honorable William A. Neumann, S.J., sitting in place of Jensen, J.,
disqualified.




                                           1